Opinión disidente emitida por la
Juez Asociada Señora Ro-dríguez Rodríguez,
a la que se une el Juez Presidente Señor Hernández Denton, la Jueza Asociada Señora Fiol Matta y el Juez Asociado Señor Estrella Martínez.
Disiento del criterio mayoritario por considerar que en esta etapa procesal es innecesario acreditar la naturaleza pública y privada del lugar donde se ejerce el derecho a la libertad de expresión, como paso previo a la concesión de un interdicto preliminar. Igualmente considero que el Tri*120bunal de Apelaciones actuó razonablemente y ejerció una adecuada discreción al acotar los términos en este caso.
Veamos someramente la controversia que nos ocupa.
HH
Hace aproximadamente un año, el 3 de julio de 2010 en horas de la mañana, un grupo de integrantes del Movi-miento Amplio de Mujeres de Puerto Rico se encontraba pintando un mural en un muro o pared de contención que colinda por la parte de atrás con el Colegio San José de Río Piedras —Carretera Interestatal Número 3, Avenida 65 de Infantería, frente a la Barriada Buen Consejo— cuando fueron multadas por la Policía Municipal de San Juan, al no contar con un permiso del Municipio para llevar a cabo esa actividad. El mural que pintaban leía: “Tod@s contra la Violencia Machista”, y era parte de una campaña de edu-cación sobre el alarmante problema de violencia doméstica que aqueja al país. Este era el segundo mural que pintaba este grupo, pues meses antes habían pintado otro en el Expreso de Trujillo Alto.
Mientras este grupo de activistas pintaba, efectivos de la Policía Municipal de San Juan, junto al entonces Comi-sionado de la Policía Municipal, el Sr. Hilton Cordero, se presentaron al área y, alegando que la actividad que lleva-ban a cabo estaba prohibida por la Ordenanza Municipal 44, Serie 2005-2006, expidieron multas administrativas por $1,000 a cada una de las personas que allí pintaban. Se les confiscó también los materiales que llevaban consigo para pintar el mural. Funcionarios del municipio borraron más tarde el mural pintado.(1)
Posteriormente, el grupo de mujeres multadas presentó la demanda de epígrafe sobre entredicho provisional, in*121junction preliminar y permanente, y sentencia declaratoria. En ésta solicitaron que se prohibiera a los demandados intervenir con la actividad que llevaban a cabo pues, se alegó, ello violaba su derecho a la libertad de expresión. Se solicitó que se declararan nulas las multas administrativas impuestas y que se declarara inconstitu-cional —de su faz o en su aplicación— la Ordenanza Municipal Núm. 7, Serie 2002-2003. El 10 y 11 de agosto de 2010 se celebró la vista evidenciaría para atender los re-clamos de la parte demandante. Luego, el Tribunal de Pri-mera Instancia dictó una sentencia y expidió un interdicto preliminar que le prohibía a los demandados intervenir con las demandantes mientras pintaban murales en luga-res denominados foros públicos tradicionales o por desig-nación, tales como el muro de contención donde fueron in-tervenidas originalmente por la Policía Municipal de San Juan. El Tribunal remitió las restantes controversias rela-cionadas con la sentencia declaratoria solicitada y el injunction permanente a la sala de lo civil contencioso para que continuaran allí los procedimientos.
Insatisfecho, los demandados presentaron un recurso de apelación ante el Tribunal de Apelaciones. El recurso pre-sentado se acompañó con una moción en auxilio de juris-dicción, solicitando se dejara sin efecto el interdicto preli-minar expedido. Ese mismo día, el foro apelativo intermedio emitió una Resolución en la que le concedió a la parte demandante “un término de 10 días ... para que se expres[aran] sobre” la apelación presentada, así como la moción en auxilio de jurisdicción presentada por el Muni-cipio de San Juan. Apéndice del Certiorari, pág. 227.
Inconforme con la orden emitida, el Municipio de San Juan presentó una petición de certiorari ante este Tribunal cuestionando el término de 10 días concedidos. Se acom-pañó el recurso presentado con una moción en auxilio de jurisdicción, en la cual se reprodujeron los argumentos pre-sentados ante el foro intermedio. Sorprendentemente, este *122Tribunal expidió el auto solicitado y hoy deja sin efecto el interdicto preliminar expedido por el foro de instancia.
Visto lo anterior, la controversia que pende ante nuestra consideración es si constituyó un abuso de discreción del Tribunal de Apelaciones conceder el breve término de diez días a los demandantes para que se expresaran en torno a la moción en auxilio de jurisdicción como el recurso de ape-lación presentado. De eso trata este caso; de nada más. Este Tribunal, al “resolver” esta controversia, resuelve el caso en sus méritos haciendo caso omiso del testimonio vertido en sala y adoptando una novedosa teoría sobre el derecho a la libertad de expresión.
I — I HH
Considero innecesaria la intervención nuestra en esta etapa de los procedimientos. Adviértase que el foro de ins-tancia expidió interdicto preliminar como medida cautelar para proteger un reclamo de libertad de expresión. Lo ra-zonable en estos casos, donde se solicita que en auxilio de la jurisdicción del tribunal se deje sin efecto una orden de interdicto, es actuar precisamente como actuó el foro ape-lativo intermedio, brindándole una oportunidad a la parte que reclama que se le ha conculcado su derecho a la liber-tad de expresión y que ha recibido protección de parte del foro de instancia para expresarse en torno al reclamo de la otra parte. El foro apelativo fue en extremo diligente en este caso. El mismo día en que se presentó la moción en auxilio de jurisdicción y el escrito de apelación, acortó los términos y concedió 10 días a las demandantes para que se expresaran. Concluir, como hace el Tribunal, que el Tribunal de Apelaciones abusó de su discreción “al no atender con celeridad la moción en auxilio de jurisdicción presenta-da”, sorprende y consterna, pues no refleja la realidad. Por otro lado, debemos preguntarnos: ¿En dónde reside el abuso de discreción si la moción se atendió el mismo día *123que se presentó y se acortaron los términos? ¿En qué con-siste el grave daño sufrido por los demandados que exigiría paralizar los efectos del interdicto preliminar expedido sin escuchar a la parte beneficiada por éste? ¿Qué peligra? El Tribunal, a mi juicio, no ofrece una respuesta satisfactoria.
El Municipio por su lado alega, tal y como recoge la sentencia dictada, que lo que se afectaría sería “su legítimo interés en mantener la estética y el ornato del municipio”. ¿Es verdaderamente este interés de tal envergadura como para enfrentarse exitosamente al derecho constitucional a la libertad de expresión? Este Tribunal parece entender que sí.
Observamos, además, que los demandados, al acudir en alzada, no acompañaron su petición con una transcripción de la vista del injuction preliminar, por lo tanto, lo único que tenía ante sí el foro intermedio eran las alegaciones de las partes. ¿No era más juicioso esperar que la otra parte se expresara sobre la solicitud de los demandados antes de dejar sin efecto el entredicho provisional emitido, ante la ausencia de una transcripción de la vista de injunction pre-liminar? ¿No sería mejor escuchar a ambas partes? ¿No está este Tribunal interviniendo con las determinaciones discrecionales del foro de apelación sobre cómo manejar los asuntos relacionados a la tramitación de los casos ante su consideración? No podemos reclamar deferencia para con las decisiones del Tribunal de Apelaciones en unos casos y en otros no. Conviene recalcar que el foro intermedio no denegó la solicitud de auxilio de jurisdicción; simplemente optó por escuchar a la otra parte. ¿Por qué no dejar que el Movimiento Amplio de Mujeres de Puerto Rico se exprese? ¿Por qué no al menos en el tribunal?
Tal parece que el Tribunal no comprende el alcance de la protección que el derecho a la libre expresión le reconoce a aquella expresión que se refiere a asuntos de interés pú-blico, que es el que nos ocupa en esta ocasión. “[S]peech on public issues occupies the ‘highest rung of the heirarchy of *124First Amendment values,’ and is entitled to special protection.” Connick v. Myers, 461 U.S. 138, 145 (1983). La expresión ciudadana sobre asuntos de relieve público es de la esencia del derecho a la libertad de expresión. First National Bank of Boston v. Bellotti, 435 U.S. 765, 776 (1978). Véase, también, Dun & Bradstreet, Inc. v. Greenmoss Builders, Inc., 472 U.S. 749, 758-759 (1985) (“[S]peech on ‘matters of public concern’ ... is ‘at the heart of the First Amendment’s protection’ ”). La libertad de expresión re-fleja nuestro compromiso como país de que la discusión de los asuntos de alto interés público debe ser robusta, desin-hibida y abierta. New York Times Co. v. Sullivan, 376 U.S. 254, 270 (1964). Sólo así garantizamos que la nuestra sea una sociedad libre y democrática. Sin crítica no puede ha-ber libertad. Recientemente, el Tribunal Supremo de Esta-dos Unidos ratificó este valor. En Snyder v. Phelps, No. 09 — 751, Slip Opinion, pág. 15, 562 U.S._(2011), el Tribunal se expresó sobre la importancia de no sofocar la ex-presión ciudadana, incluyendo la crítica hiriente y ofen-siva: “Speech is powerful. ... As a Nation we have chosen a different course — to protect even hurtful speech on public issues to ensure that we do not stifle public debate.” (Enfa-sis nuestro.)
El hecho que haya otros lugares donde expresarse no valida una actuación contraria al derecho de los miembros del Movimiento Amplio de Mujeres de Puerto Rico a expre-sarse en el foro público que escojan. Por otro lado, el Tribunal parece no tomar en cuenta que reglamentaciones como la impugnada en este caso por las demandantes se consideran ejemplos clásicos de censura previa que requie-ren, necesariamente, un análisis juicioso y acucioso. Véase, en términos generales, E. Chemerinsky, Constitutional Law: Principles and Policies, 3ra ed., Nueva York, Ed. Aspen Publishers, 2006, Sec. 11.2.3.4.
Parece que la razón fundamental para que este Tribunal revoque el dictamen del foro de instancia y deje sin *125efecto el interdicto preliminar dictado es que, a su juicio, no se demostró la titularidad del muro donde se pintaba. Específicamente, el Tribunal asevera que se “otorg[ó] el in-terdicto preliminar solicitado por las recurridas sin que se haya desfilado prueba ... sobre la naturaleza y titularidad del muro .... Es decir, de la sentencia parcial recurrida surge [claramente] que el foro primario no conoce si dicho muro es propiedad privada, propiedad pública pertene-ciente al Municipio de San Juan ... o si es una pared per-teneciente al Gobierno de Puerto Rico”. (Enfasis nuestro y en el original.) Opinión mayoritaria, págs. 110-111.
Del testimonio vertido en sala por el entonces Comisio-nado de Seguridad, Sr. Hilton Cordero, surgió el siguiente diálogo durante el proceso de interrogatorio:
P. ¿Qué instrucciones usted le ha dado a sus subalternos para intervenir cuando se está pintando unos murales de esta ín-dole?
R. De, cuando se está pintando graffiti, todos los policías tiene instrucciones de intervenir e indagar si la actividad o lo que se está pintando tiene permisos o no tiene permisos.
P. Okay, ¿Y cuando se está pintando un mural que no es graffiti?
R. ¿Y quien dice que eso no es graffiti?
P. Ah, yo le pregunto. Eso es un gra ....
R. Yo dije horita graffiti, ¿no?, yo dije ....
P. ¿Perd[ó]n?
R. bueno, yo me percaté que había un graffiti en la pared, porque es graffiti.
P. Okay. ¿Para usted esto es un graffiti?
R. Sí.
P. Okay, bien. Entonces, ¿sí hay instrucciones intervenir y pe-dir el permiso?
R. Seguro.
P. Si se tiene el seguro, se permite?
R. Si se tiene el permiso, obviamente, ya tiene el permiso y se continúa y ....
P. Bien. ¿En la pared municipal que sea?
R. En la pared del municipio que sea; no, no municipal nece-sariamente, porque hay otras paredes donde se regula esto, que no, no necesariamente son municipales.
*126P. Okay. O sea, ¿Que (sic) puede ser una pared municipal, es-tatal o privada, donde se esté levantando un graffiti o un mural como éste y, si tiene permiso, se permite?
R. Si tiene permiso, se permite. Seguro.
P. No tiene que haber una designación especial de esa pared, sino que cualquier pared uno la puede solicitar para que se pueda utilizar para pintar?
R. Bueno, lo que pasa es que si la pared donde se va a pintar es una que ha sido designada, o por designación o por tradición una pared de expresión, pues entonces no hay que tener permiso.

P. Bien.

R. ¿Verdad?
P. Okay. ¿No hay que tener permiso si por tradición o por de-signación se hace de esa manera?
R. Correcto.
P. Todas las demás paredes que no sean por tradición o desig-nación, se va a permitir si consigue el permiso?
R. Correcto. Esa es básicamente la norma.
Transcripción de vista evidenciaría, 11 de agosto de 2010, págs. 252-254.
De lo anterior se desprende que, independientemente de la titularidad de la propiedad de que se trate, la Orde-nanza Municipal Núm. 44 requiere que se solicite un per-miso del municipio para colocar cualquier propaganda en tal propiedad. En otras palabras, poco importa quién es el dueño del lugar donde se intenta colocar cierta publicidad, anuncios o mensajes; el municipio exige que se cumpla con lo dispuesto en la Ordenanza y autoriza la intervención de su Policía Municipal si no se obtiene el permiso correspondiente. Por ello, la conclusión del Tribunal de que había que determinar a quién pertenecía el muro en cues-tión para determinar si se expedía o no la orden de inter-dicto es, a fin de cuentas, irrelevante. Así lo sostuvo el pro-pio abogado del Municipio de San Juan ante el tribunal de instancia:
LCDO. ELIEZER ALDARONDO ORTIZ:
Vuestro Honor, hemos dicho aquí ya como en tres ocasiones distintas, ¿verdad?, pero vamos a repetirlo otra vez más.
*127La sección ... el Artículo 5.09 de la Ordenanza 44, nos pide que se pinte o coloquen avisos, rótulos, anuncios, letreros, car-teles, grabados, pasquines, cuadros, escritos o dibujos que in-cluyan — graffiti, tanto en propiedad pública como en propie-dad privada.
Si el titular es el Municipio o es Obras Públicas, no es aquí relevante. Lo que se prohíbe es que se lleve a cabo cualquiera de esas actividades, sean propiedad pública o privada y lo que se proscribe es que sea sin la debida autorización del Depar-tamento de Obras Públicas.
Eso es lo que está prohibido.

Si es del Municipio o es de Obras Públicas, no tiene relevancia.

Transcripción de Evidencia, 11 de agosto de 2011, pág. 35. Véase, en igual sentido, Transcripción de Evidencia, 10 de agosto de 2011, págs. 56, 57, 63 y 105.
Pero más grave aún, este Tribunal omite el testimonio vertido por el Sr. Jorge Santiago Martínez, Asistente de Relaciones con la Comunidad, quien es el empleado municipal que tiene a cargo las brigadas de trabajo que man-tiene “limpia [y] bonita” la ciudad. Entre los trabajos que estas brigadas desempeñan se encuentra el “recogido de desperdicios domésticos; de reciclaje; de escombros; lim-pieza de graffiti-, de cualquier garabato y cosas que estén en los puentes y en los sitios ...”. Transcripción de Eviden-cia, pág. 288. El señor Santiago Martínez testificó que el muro de contención donde escribían las demandantes era propiedad del municipio. Transcripción de Evidencia, 11 de agosto de 2011, págs. 288-289.
Independientemente de lo anterior, nótese que la acción presentada por las recurridas ante el Tribunal de Primera Instancia involucraba el ataque constitucional a una orde-nanza municipal de su faz. Por lo tanto, al evaluar si hubo una acción del Estado que haya infringido las protecciones fundamentales que garantiza nuestra Carta Magna, no te-nemos que auscultar la titularidad de un mural. El análi-sis correcto debe enfocarse en el factor que supuestamente coarta los derechos constitucionales de las recurridas. En *128el presente caso, dicho factor es la ordenanza municipal impugnada y no el muro. La Ordenanza, por su parte, cla-ramente constituye una acción del Estado.
Por otro lado, el ex Comisionado de la Policía, Sr. Hilton Cordero, testificó también que a través de los últimos 10 años él ha visto en esa pared murales con mensajes de carácter político, mensajes comerciales, así como expresio-nes sobre asuntos públicos. Específicamente testificó:
P. Oiga, ¿y en esos últimos diez años, usted recuerda haber visto ahí el mural de “Paz para Vieques” o de la lucha del pueblo viequense en ese lugar, como uno de esos murales?
R. Pues, sí, recuerdo haberlo visto.
P. Recuerdo haberlo visto.
R. Sí.
P. Y, además, ¿ha visto propaganda política allí, también, en esos últimos diez años?
R. Sí, he visto también.
P. ¿Y, además, ha visto propaganda comercial?
R. También he visto propaganda comercial.
(Énfasis nuestro.) Transcripción de evidencia, 11 de agosto de 2011, págs. 270-271.
Con lo cual, la aseveración del Tribunal de que “el foro de instancia razonó [sin fundamento en derecho alguno] que el ... muro [en controversia] constituye un foro público tradicional” no es correcta. (Enfasis nuestro.) Opinión ma-yoritaria, pág. 111. Hay testimonio en el expediente de este caso, específicamente el testimonio del propio Comisionado de la Policía Municipal de San Juan que, creído, permite concluir —como hizo el foro de instancia— que el muro en cuestión puede considerarse como un foro público de expre-sión por la utilización que históricamente se le ha dado a ese lugar, convirtiéndolo para todos los efectos en un foro público por designación, si se considera que no es un foro tradicional.
Lo cierto es que cualquier puertorriqueño que haya transitado por la Avenida 65 de Infantería, a la altura del Colegio San José, ha observado mensajes alusivos a asun-tos de alto interés público como, por ejemplo Vieques, así *129como propaganda política o comercial. No debe sorprender entonces la conclusión del Tribunal de Primera Instancia de que ese lugar es tradicionalmente un foro de expresión pública.
Por los fundamentos que he discutido, disiento del cri-terio mayoritario.

 Esta sucinta relación de hechos se basa en los hechos estipulados por las partes y en la transcripción de vista de injuction preliminar, celebrada los días 10 y 11 de agosto.